 
 
I 
111th CONGRESS
1st Session
H. R. 2503 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2009 
Mr. Souder (for himself, Mr. McCaul, Mr. Rogers of Alabama, Mrs. Miller of Michigan, Mr. Bilirakis, Mr. Dent, Mr. Austria, Mr. King of New York, and Mr. Daniel E. Lungren of California) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To amend title 49, United States Code, to require inclusion on the no fly list certain detainees housed at the Naval Air Station, Guantanamo Bay, Cuba. 
 
 
1.Securing aviation from extreme terrorist threatsSection 44903(j)(2)(C) of title 49, United States Code, is amended by adding at the end the following:

(v)Inclusion of detainees on no fly listThe Assistant Secretary, in coordination with the Terrorist Screening Center, shall include on the no fly list any individual who was a detainee housed at the Naval Station, Guantanamo Bay, Cuba, on or after January 1, 2009. For purposes of this clause, the term detainee means an individual in the custody or under the physical control of the United States as a result of armed conflict.. 
 
